BRIDGES, C.J.,
for the Court:
¶ 1. This is a companion case with H.D. McDaniel a/k/a Henderson D. McDaniel v. Robert Burroughs and Consolidated Contractors Corporation, 739 So.2d 461 (Miss.1999), in which this Court set aside a default judgment entered by the Jones County Circuit Court against McDaniel and remanded the case for trial on the merits. In this action, Burroughs and Consolidated Contractors Corporation appeal from the Jones County Circuit Court’s denial of their motion to compel James Reeves Contractor, Inc. and Fidelity & Deposit Company of Maryland to surrender funds garnished under the default judgment or for judgment against James Reeves Contractor, Inc. and Fidelity & Deposit Company of Maryland for the full amount of Burroughs and Consolidated’s default judgment against H.D. McDaniel.
¶ 2. Inasmuch as the principal case has been reversed and remanded to the Circuit Court of Jones County for a trial on the merits, this case has become moot. Moot *465questions will not be adjudicated by this Court. Bradley v. State, 355 So.2d 675 (Miss.1978); Stevens Enterprises v. McDonnell, 226 Miss. 826, 85 So.2d 468 (1956); Sheldon v. Ladner, 205 Miss. 264, 38 So.2d 718 (1949). The case is dismissed as moot.
¶ 3. APPEAL FROM THE JUDGMENT OF THE CIRCUIT COURT OF JONES COUNTY IS DISMISSED AS MOOT. COSTS ARE ASSESSED TO THE APPELLANTS.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., COLEMAN, DIAZ, IRVING, LEE, PAYNE, AND THOMAS, JJ., CONCUR.